Exhibit 10.26

STRATEGIC COLLABORATION AGREEMENT

This Strategic Collaboration Agreement (“Agreement”) is entered into as of
November 13, 2012 (the “Effective Date”), by and between Archer-Daniels-Midland
Company, a Delaware company with offices at 4666 Faries Parkway, Decatur,
Illinois 62526 (“ADM”) and Solazyme, Inc., a Delaware company with a principal
place of business at 225 Gateway Boulevard, South San Francisco, CA 94080
(“Solazyme”).

W I T N E S S E T H:

WHEREAS, the Parties have entered into a Non-Disclosure Agreement, dated as of
June 16, 2009, as amended, the terms of which remain in full force and effect
(the “Confidentiality Agreement”) and a Material Transfer Agreement, dated as of
March 12, 2012, the terms of which remain in full force and effect (the “MTA”).

WHEREAS, Solazyme has developed a proprietary microbial production technology
that converts simple sugars derived from various plant sources, including
dextrose/corn syrup derived from corn, into tailored triglyceride oils.

WHEREAS, ADM is principally engaged in procuring, transporting, storing,
processing, and merchandising agricultural commodities and products in three
main segments: oilseed processing, corn processing, and agricultural services.

WHEREAS, ADM owns and operates a corn wet mill and associated facilities in
Clinton, Iowa (the “ADM Plant”).

WHEREAS, Solazyme and ADM desire to enter into a long-term collaboration to
produce tailored triglyceride oils in a capital efficient manner, utilizing the
ADM Plant and, if necessary, assets constructed within or adjacent to the ADM
Plant, with the ultimate goal to produce up to 100,000 MT/year of triglyceride
oil, or an equivalent amount of dried biomass, at such facility (collectively,
the “Collaboration”).

WHEREAS, the ADM Plant contains equipment for *.

WHEREAS, Solazyme and ADM have identified the following equipment for use in the
initial phase of the project described in this Agreement: *, utilities supply,
and associated equipment and assets.

WHEREAS, pursuant to an agreement by and between the Parties dated July 26, 2012
(the “Phase 1 Agreement”), Solazyme and ADM are utilizing the ADM Assets for the
production of oil rich algal biomass through the use of Solazyme’s microbial
production technology (“Phase 1”).

WHEREAS, Solazyme will grant to ADM a warrant covering 500,000 shares of
Solazyme common stock as soon as practicable following the Effective Date. The
warrant will vest in equal monthly installments over the term of the Operating
Agreement, commencing from the Manufacturing Commencement Date.

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

1



--------------------------------------------------------------------------------

WHEREAS, the Parties desire to enter into agreements to (1) install, if
necessary, additional equipment at the ADM Plant (the “Solazyme Downstream
Assets”, and together with the ADM Assets and other associated assets, the
“Triglyceride Oil Facility”), (2) allow Solazyme to purchase dextrose/corn syrup
from ADM for processing in the Triglyceride Oil Facility and (3) produce
tailored triglyceride oils or a dry biomass intermediate at the Triglyceride Oil
Facility (collectively, “Phase 2” or, the “Initial Collaboration”).

WHEREAS, Solazyme will define, during Phase 2, the desirability of expanding the
Initial Collaboration by adding additional downstream equipment to produce
additional volumes of triglyceride oils or a dry biomass intermediate using
Solazyme’s microbial production technology (“Phase 3” or, the “Expanded
Collaboration”).

WHEREAS, provided a mutually satisfactory business case is established, Solazyme
and ADM intend to expand production at the Triglyceride Oil Facility to target
production capacity of up to 100,000 MT/year of triglyceride oil.

WHEREAS, this Agreement sets forth the Parties’ plans to implement the Initial
Collaboration and the terms and conditions upon which the Parties may enter into
the Expanded Collaboration.

NOW, THEREFORE, in consideration of the agreements and obligations set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, do hereby agree as follows:

ARTICLE 1

DEFINITIONS AND INTERPRETATION

1.1 Defined Terms. Capitalized terms used in this Agreement shall have the
meanings specified herein or in Exhibit A.

1.2 Interpretation. Whenever the context requires, any pronoun shall include the
corresponding masculine, feminine and neuter forms. Terms defined in the
singular shall have the same meanings when used in the plural and vice versa.
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.” References to statutes or regulations
include all statutory or regulatory provisions consolidating, amending or
replacing the statute or regulation referred to herein. All references to
“Party” and “Parties” shall be deemed references to parties to this Agreement.
Except as specifically otherwise provided in this Agreement, a reference to an
Article, Section or Exhibit is a reference to an Article, Section or Exhibit of
this Agreement, and the terms “hereof,” “herein,” and other like terms refer to
this Agreement as a whole, including the Exhibits. The term “or” is used in its
inclusive sense (“and/or”). The terms “Dollars” and “$” shall mean United States
Dollars. The term “MT” shall mean metric tonnes.

1.3 Headings. The division of this Agreement into Articles and Sections and the
insertion of headings are for convenience of reference only and shall not affect
the construction or interpretation of this Agreement.

 

CONFIDENTIAL

 

2



--------------------------------------------------------------------------------

ARTICLE 2

THE COLLABORATION

2.1 Formation of the Collaboration. ADM and Solazyme desire to enter a
collaboration to combine certain assets, operational capabilities and access to
feedstock of ADM with certain capital, manufacturing expertise and Technology of
Solazyme in order to develop and manufacture tailored triglyceride oils or a dry
biomass intermediate.

2.2 Phase 1 – Preliminary Activities. Prior to entry into this Agreement, the
Parties entered into the Phase 1 Agreement wherein the Parties agreed to utilize
the ADM Assets for the production of oil rich algal biomass through the use of
Solazyme’s microbial production technology.

2.3 Phase 2 – Initial Collaboration. The purpose of Phase 2 is to modify the ADM
Plant and install additional downstream assets at the ADM Plant to construct the
Triglyceride Oil Facility, which will be used to produce tailored triglyceride
oils, or a dry biomass intermediate, using Solazyme’s microbial production
technology. Phase 2 shall include the following tasks:

(a) Prepare and finalize the engineering required for the modification and/or
build-out of the ADM Plant to construct the Triglyceride Oil Facility such that
it has a nameplate capacity of 20,000 MT/year of triglyceride oils, or a dry
biomass intermediate.

(b) Obtain all required permits for construction and operation of the
Triglyceride Oil Facility that were not obtained as a result of the preliminary
activities in Phase 1.

(c) Modify and build-out the ADM Plant to construct and operate the Triglyceride
Oil Facility.

(d) Operate the Triglyceride Oil Facility to produce tailored triglyceride oils,
or dry biomass intermediate, according to the plant configuration, and Solazyme
and ADM’s agreed upon operational requirements.

2.4 Phase 3 – Expanded Collaboration. Solazyme may exercise the Phase 3 Option
in accordance with Article 6, whereby the Parties will expand the nameplate
capacity of the Triglyceride Oil Facility to 40,000 MT/year of triglyceride oil,
or dried biomass equivalent.

2.5 Phase 4 – Additional Expanded Collaboration. During Phase 2 and/or Phase 3,
the Parties will seek to develop a mutually satisfactory business case to expand
the nameplate capacity of the Triglyceride Oil Facility beyond 40,000 MT/year of
triglyceride oil, or dried biomass equivalent, to a potential nameplate capacity
of up to 100,000 MT/year of triglyceride oil, or dried biomass equivalent, or
some intermediate amount as may be agreed on by the Parties. Upon development of
such a business case, and after the completion of the required engineering
studies and capital requirement plans for such increased capacity, the Parties
may further expand the capacity of the Triglyceride Oil Facility

 

CONFIDENTIAL

 

3



--------------------------------------------------------------------------------

2.6 Steering Committee.

(a) Establishment. Solazyme and ADM shall establish a Steering Committee (the
“Steering Committee”) to assist in the coordination and oversight of the design
and construction activities described under this Agreement, monitor progress of
the modification and build-out of the ADM Plant to construct the Triglyceride
Oil Facility and facilitate the exchange of information relating to the
Collaboration.

(b) Membership. The Steering Committee shall be comprised of an appropriate
number of representatives from each Party as the Parties may from time to time
agree. It is anticipated that at least one (1) representative from each Party
shall be an individual responsible for commercial/business matters of the
selecting Party, and one (1) representative from each Party shall be an
individual responsible for managing operations at the Triglyceride Oil Facility
for the selecting Party. Either Party may alter its respective Steering
Committee representatives at any time, upon notice to the other Party.

(c) Meetings. During the Term of the Collaboration, the Steering Committee shall
meet as mutually agreed by the Parties, at locations agreed by the Parties.
Steering Committee members may participate in any such meeting in person, by
telephone, or by video conference.

(d) Decision Making. The Steering Committee shall not be a decision making body
but shall coordinate decision making by the respective Parties in connection
with the activities of the Collaboration.

ARTICLE 3

THE TRIGLYCERIDE OIL FACILITY

3.1 ADM Equipment. To produce the triglyceride oils, or a dry biomass
intermediate, at the Triglyceride Oil Facility, ADM will make the ADM Assets
available to Solazyme on a priority basis for the Term (as defined in
Section 17.1), and will use commercially reasonable efforts to ensure that
productive use of the ADM Assets at the Triglyceride Oil Facility is not
impaired.

3.2 Use of ADM Assets by ADM. To the extent that Solazyme’s manufacturing
schedule and forecasts do not require use of the ADM Assets during the Term, and
to the extent that ADM can use such ADM Assets for other purposes without
disruption of Solazyme’s priority operations, then, at Solazyme’s request, ADM
may utilize the ADM Assets during such open periods upon reasonable advance
notice and approval by Solazyme. Any such use by ADM will generate for Solazyme
a *. ADM makes no warranty or guarantee that it will be able to temporarily
utilize the ADM Assets during any such open period. For the priority use of the
ADM Assets and associated infrastructure, Solazyme shall pay to ADM the fees
described in Section 3.6. This Section 3.2 applies only to the initial ADM
Assets utilized during Phase 2.

3.3 Solazyme Downstream Assets.

 

CONFIDENTIAL

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

4



--------------------------------------------------------------------------------

(a) To construct the Triglyceride Oil Facility, Solazyme shall make
arrangements, at its sole option and cost, to either:

(i) install at the ADM Plant, sufficient downstream equipment * to process up to
20,000 MT/year of triglyceride oil, or a dry biomass intermediate, and build-out
an existing ADM Plant building to house the Solazyme Downstream Assets; or

(ii) install at the ADM Plant, sufficient logistics infrastructure that * from
the ADM Plant can be shipped to a Third Party for *.

(b) Solazyme shall own the Solazyme Downstream Assets and may remove such
equipment at its cost upon the termination or expiration of this Agreement.

3.4 Additional Capital Requirements. The Parties agree that the following
general principles will apply to additional Phase 2 capital requirements at the
ADM Plant and/or the Triglyceride Oil Facility:

(a)*. The Parties have determined that certain modifications are required in the
* parts of the existing facilities to enable Phase 2 operations to be
successful. ADM will pay for the modifications listed as “ADM Expense” in
Schedule 3.4, up to a maximum of * (including contingency). Such assets will be
considered ADM Assets as defined in this Agreement. Solazyme will pay for the
modifications listed as “Solazyme Expense” (including contingency), which shall
be deemed Solazyme Downstream Assets, and, subject to mutual agreement, for
further minor capital modifications, which shall be deemed ADM Assets, that may
be necessary to successfully commission and support the Triglyceride Oil
Facility to meet Solazyme’s Phase 2 operating plan.

(b)*. In general, if the Parties determine to install or modify any * equipment
or any associated equipment or assets related to the * or install or modify any
logistics infrastructure to help enable Solazyme to transfer * manufactured at
the Triglyceride Oil Facility to a Third Party site for *, Solazyme will pay for
the costs of (and own) such equipment and/or modification. Such assets will be
considered Solazyme Downstream Assets as defined in this Agreement.

(c) Negotiation. To the extent additional and currently unidentified capital
expenses are deemed necessary as a result of this Agreement or any of the other
Collaboration Agreements, the Parties will negotiate in good faith an equitable
allocation of the expenses. To the extent such capital expenses are paid for by
Solazyme, the applicable capital assets shall be considered Solazyme Downstream
Assets as defined in this Agreement. Notwithstanding anything to the contrary,
it is agreed that all such additional capital expenditures contemplated in this
Section 3.4 are limited to Phase 2 and no obligation related to capital
expenditures shall extend to Phase 3 or Phase 4 other than as described in the
following Articles 6 and 7.

3.5 Commercial Production. The Parties will use reasonable commercial efforts to
complete the first successful commercial * at the Triglyceride Oil Facility and
produce crude triglyceride oil or a dry biomass intermediate resulting from * as
soon as practical after

 

CONFIDENTIAL

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

5



--------------------------------------------------------------------------------

completion of the preliminary activities in Phase 1 and the tasks set forth in
Section 2.3, with a target to produce a dry biomass intermediate by *.

3.6 Compensation for Use of the ADM Assets. Solazyme shall pay to ADM for the
priority use of the ADM Assets and the associated infrastructure the following
compensation:

(a) $2.5 million on a date to be determined by Solazyme, but in no event later
than the date of the later to occur of (i) successful achievement of the Tests,
or waiver thereof by Solazyme, (ii) completion of the engineering feasibility
study and cost estimates described in the Phase 1 Agreement (as determined by
the Parties), and (iii) execution of this Agreement, the Operating Agreement and
the Dextrose/Corn Syrup Supply Agreement. Notwithstanding the foregoing, the
payment provided for in this Section 3.6(a) shall be paid on or prior to
January 15, 2013.

(b) * on a date to be determined by Solazyme, but in no event later than the
Manufacturing Commencement Date (the $2.5 million payment set forth in
Section 3.6(a) and the * payment set forth in this Section 3.6(b) being advance
payments for use of the ADM Assets and associated infrastructure for the first
two (2) years of commercial operation following the Manufacturing Commencement
Date). Notwithstanding the foregoing, if the payment provided for in this
Section 3.6(b) is not paid on or prior to *, this Agreement shall terminate.

(c) * for use of the ADM Assets and associated infrastructure for the year
beginning on the second anniversary of the Manufacturing Commencement Date.

(d) * for use of the ADM Assets and associated infrastructure for the year
beginning on the third anniversary of the Manufacturing Commencement Date.

(e) * for use of the ADM Assets and associated infrastructure for the year
beginning on the fourth anniversary of the Manufacturing Commencement Date.

If (A) ADM is not able to provide Solazyme with * of * at the Triglyceride Oil
Facility in any payment period and (B) failure to provide such * is not due to
the request, action or inaction of Solazyme, then * shortfall portion of the
payment for that period, calculated as the product of (i) the actual * and
(ii) the payment for that period as set forth in this Section 3.6 (i.e., without
taking into account any premium or expenses related to payments in Stock). The
calculation of this foregoing reimbursement shall be completed on the annual
anniversary of the Manufacturing Commencement Date.

3.7 Form of Payment/Timing of Cash Payments.

(a) Each payment described in Sections 3.6(a) and Section 3.6(b) may, at
Solazyme’s option, be satisfied in the form of cash, Stock, or a combination of
the two forms, with the stock component (if being utilized) being no less than
the equivalent of *, or the nearest whole-share equivalent thereof. Should
Solazyme elect to satisfy any payment described in Section 3.6(a) or
Section 3.6(b) in Stock (in whole or in part), Solazyme will, in addition to the
payment in stock, pay to ADM in cash, as of the date of each respective share
issuance, an

 

CONFIDENTIAL

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

6



--------------------------------------------------------------------------------

additional premium calculated as the product of (a) * (obtained as indicated in
Section 3.8), and (b) the number of shares issued to ADM for each respective
payment.

(b) For payments described in Section 3.6(c), Section 3.6(d) and/or
Section 3.6(e) that are paid in cash (in whole or in part) such cash payment
shall be made in arrears in equal monthly installments over the course of the
applicable year.

(c) Solazyme will have the option to make all, or a portion, of each payment
described in Section 3.6(c), Section 3.6(d), and/or Section 3.6(e) in Stock
rather than cash on the last Business Day of January in the applicable year,
with the stock component (if being utilized) being no less than the equivalent
of *, or the nearest whole-share equivalent thereof, and in such case shall also
pay to ADM, as of the date of the respective share issue, an additional premium,
in cash, calculated as the product of (a) * (obtained as indicated in
Section 3.8), and (b) the number of shares issued to ADM for each respective
payment. In addition, Solazyme shall reimburse ADM for customary brokerage and
SEC fees actually incurred in connection with the sale of the shares issued for
each respective payment; provided ADM informs Solazyme of such fees within
thirty (30) days of the Stock payment date.

(d) The issuance price per share of any Stock delivered in lieu of cash pursuant
to Section 3.6 shall be equal to the volume weighted average price (“VWAP”) of
shares of the Stock, as reported by Bloomberg, over the last three (3) trading
days immediately preceding (but not including) the date the payment is due (as
described in this Article 3). The product of the VWAP per share and the number
of shares of Stock issued will be equal to the respective payment values to be
made in Stock as of the date of such share issuance.

(e) In the event that under Section 3.2, there is a pro rata reduction in the
fixed costs and fees for use of the ADM Assets while the ADM Assets are in use
for the benefit of Persons other than Solazyme, such credit shall be applied
against the next payment due – monthly in the event that Solazyme has elected to
pay the fees in cash, or annually in the event that Solazyme has elected to pay
the fees in Stock.

3.8*

3.9 Warrants.

(a) Initial Warrant. In addition to the payments set forth in Section 3.6,
Solazyme will grant to ADM a warrant covering 500,000 shares of Stock. Solazyme
agrees to prepare a registration statement pursuant to which the warrant and
shares of Stock issuable upon exercise of the warrant will be registered under
the Securities Act of 1933, and to file such registration statement with the
SEC, within thirty (30) days of the Effective Date. Solazyme agrees to use its
best efforts to cause such registration statement to be declared effective as
soon as practicable following filing. The warrant will be issued promptly
following the date the SEC declares the registration statement to be effective.
The warrant will vest in equal monthly installments over five (5) years from the
Manufacturing Commencement Date.

(b)Subsequent Warrant(s). Solazyme shall grant to ADM a warrant covering *
shares of Stock upon the extension of this Agreement for each further five
(5) year

 

CONFIDENTIAL

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

7



--------------------------------------------------------------------------------

term, which warrant shall vest in equal monthly installments over the applicable
five (5) year extension term. Any subsequent warrant(s) and the underlying Stock
will be issued pursuant to an effective registration statement.

(c) Warrant Terms. Each of the warrants described in Section 3.9(a) and
Section 3.9(b) shall have a six (6) year term from the date of grant. The
warrant described in Section 3.9(a) shall have a per share exercise price equal
to the closing price of Stock (as reported on Nasdaq) on the Effective Date. The
warrants described in Section 3.9(b) will have a per share exercise price equal
to the closing price of Stock (as reported on Nasdaq) on the grant date. The
vesting of any warrant issued under Section 3.9(a) and/or Section 3.9(b) shall
terminate immediately and automatically upon the termination or expiration of
this Agreement.

3.10 Sharing of *. If, as of each anniversary date of the Manufacturing
Commencement Date, the value of * (calculated as the product of (a) * on the
applicable anniversary date * and (b) *) exceeds *, Solazyme shall receive a
credit of * of the excess of such value above * against future payments of the
fees set forth in Section 3.6 (or in the case of the * anniversary of *, against
* of, as applicable, the initial Term or the applicable extension term). The
above described credit to Solazyme shall be provided only *. If the * occurs
after the time during which Solazyme is paying fees to ADM, the above described
“credit” shall be paid to Solazyme in cash as soon as reasonably possible after
ADM *.

3.11 Timing of Payments. Any payments or deliveries of Stock pursuant to this
Article 3 must be made within * of the date required in this Article 3;
provided, however, that delivery of Stock, pursuant to delivery instructions
from ADM in Exhibit D, reflecting the payment in Section 3.6(a) shall be
delivered promptly following the date the SEC declares the registration
statement described in Section 3.9(a) to be effective, if such registration
statement is not already effective on the date such payment is otherwise due.
Failure to pay or deliver stock within * of the date required in this Article 3
shall be considered a Material Breach.

ARTICLE 4

CONSTRUCTION OF THE TRIGLYCERIDE OIL FACILITY

4.1 Engineering. The engineering for the modification and build-out of the ADM
Plant to construct the Triglyceride Oil Facility with a capacity of 20,000
MT/year of triglyceride oils, or a dry biomass intermediate, shall be conducted
by Solazyme personnel (or engineering firms selected by Solazyme), with the
assistance of ADM personnel. Solazyme will be responsible for the costs of its
own internal personnel in completing such activities and ADM will be responsible
for the costs of its internal Clinton, IA-based personnel in completing such
activities. Solazyme shall pay the costs of any Third Party engineers that the
Parties agree to engage for such services. In considering the retention of Third
Party engineers, Solazyme may retain ADM to provide professional services such
as engineering, design, environmental, and research and development (“ADM
Professional Services”), all of which will be charged to Solazyme on an
arms-length basis, if ADM Professional Services are competitive with other
qualified service providers in all material terms, including cost, quality,
experience, and anticipated speed of execution. ADM agrees to use commercially
reasonable efforts to assist Solazyme, and/or any selected engineering firms, in
finalizing engineering for the modification

 

CONFIDENTIAL

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

8



--------------------------------------------------------------------------------

and build-out of the ADM Plant to construct and operate the Triglyceride Oil
Facility. Any engineering and/or construction at the ADM Plant will require all
employees, construction firms, and contractors to sign ADM-provided
confidentiality agreements, substantially in the form of Exhibit B.
Additionally, access to the ADM Plant may be limited as ADM deems necessary to
maintain the confidentiality of ADM and other companies that may be utilizing
the ADM Plant; provided, however, that such access limitations shall not defeat
the intent of this Agreement and the activities to be conducted pursuant
thereto.

4.2 Permits. ADM agrees to use commercially reasonable efforts to obtain all
permits required to construct and operate the Triglyceride Oil Facility that
were not obtained during Phase 1 as soon as possible, including, without
limitation (i) the permits to install the Solazyme Downstream Assets, (ii) the
permits to build the building to house the Solazyme Downstream Assets, (iii) all
other required permits (or amendments to existing permits covering the ADM
Plant), including, but not limited to air permits, emissions permits, wastewater
discharge permits etc. Solazyme agrees to use commercially reasonable efforts to
assist ADM in obtaining all permits required to construct and operate the
Triglyceride Oil Facility. Solazyme will be responsible for the costs of its own
internal personnel in completing such activities, and ADM will be responsible
for the costs of its internal Clinton, IA-based personnel in completing such
activities. Solazyme shall pay the costs of any Third Party that the Parties
agree to assist them in obtaining such permits. The Parties will consider
utilizing external resources to the extent ADM does not have sufficient internal
capacity based out of Clinton, IA. In considering the retention of external
resources, Solazyme may instead retain ADM Professional Services, which will be
charged to Solazyme on an arms-length basis, if ADM Professional Services are
competitive with other qualified service providers in all material terms,
including cost, quality, experience and anticipated speed of execution.

4.3 Modification and Build-Out. The modification and build-out of the ADM Plant
to construct the Triglyceride Oil Facility shall be conducted by Solazyme
personnel (or construction firms selected by Solazyme). ADM agrees to use
commercially reasonable efforts through its Clinton, IA-based personnel to
assist Solazyme, and/or any selected construction firms, in completing the
modification and build-out of the ADM Plant to construct and operate the
Triglyceride Oil Facility. Solazyme will be responsible for the costs of its own
internal personnel in completing such activities and ADM will be responsible for
the costs of its internal Clinton, IA-based personnel in completing such
activities. Solazyme shall pay the costs associated with the purchase and
installation of all equipment, machinery, or other additions necessary to
complete the Triglyceride Oil Facility. Solazyme shall be responsible for all
required construction and firms, with the exception of assistance provided by
certain Clinton, IA-based ADM personnel. In considering the retention of Third
Party construction firms, Solazyme may instead retain ADM to provide
construction services, which will be charged to Solazyme on an arms-length
basis, if such ADM-supplied construction services are competitive with other
qualified construction service providers in all material terms, including cost,
quality, experience and anticipated speed of execution. The Parties agree to use
commercially reasonable efforts to modify and build-out the ADM Plant to
construct the Triglyceride Oil Facility with a target to produce triglyceride
oils, or a dry biomass intermediate, by * (the “Start-Up Target Date”).

4.4 ADM Assets Modifications. Notwithstanding Sections 4.1, 4.2, and 4.3
regarding the engineering, permitting, and modification and build-out of the
Triglyceride Oil

 

CONFIDENTIAL

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

9



--------------------------------------------------------------------------------

Facility, any modifications of the existing ADM Assets that are required or
requested by Solazyme shall be conducted by ADM utilizing available resources
that it deems necessary to complete modifications in a safe, efficient,
cost-effective and timely manner to meet operational objectives that the Parties
agree.

4.5 Operations. ADM will operate the Triglyceride Oil Facility to manufacture
and provide products as provided in the Operating Agreement.

4.6 Construction Access/Cooperation. ADM acknowledges that a significant
inducement for Solazyme entering into this Agreement (and the other
Collaboration Agreements) and paying to ADM the consideration set forth in
Article 3 is the availability of the Triglyceride Oil Facility to produce
commercial quantities of tailored triglyceride oils, or a dry biomass
intermediate, by the Start-Up Target Date. Accordingly, ADM agrees that if
Solazyme retains Third Party construction firms to conduct the modification and
build-out of the ADM Plant to construct the Triglyceride Oil Facility, ADM will
cooperate with Solazyme and the Third Party construction firms and provide such
access and assistance (including access to the ADM Plant, utilities and
appropriate Clinton, IA-based ADM personnel) as reasonably necessary to conduct
the modification and build-out of the ADM Plant to construct the Triglyceride
Oil Facility such that the Triglyceride Oil Facility is available to produce
commercial quantities of tailored triglyceride oils, or a dry biomass
intermediate, by the Start-Up Deadline.

4.7 Insurance.

(a) ADM shall secure and maintain in full force and effect throughout the Term
the following insurance coverage, at its expense: (i) commercial general
liability, including products liability and contractual liability for the
obligations under this Agreement, with limits of $5 million per occurrence, such
policy will name Solazyme as an additional insured, (ii) property, including
business interruption, with all risks perils, or broad named risks covering both
ADM’s and Solazyme assets subject to this Agreement on a replacement cost basis,
(iii) automobile liability insurance with a combines single limit of $1 million,
(iv) crime coverage covering theft by ADM employees, (v) employers’ liability
insurance with a limit of $5 million and (vi) workers’ compensation insurance
(or its equivalent) in the amount required by the laws of the jurisdiction in
which its employees are located. ADM is allowed to be a licensed self-insurer
for workers compensation. From time to time upon request of Solazyme, ADM shall
furnish evidence of compliance with such insurance requirements and the payment
of any related coverage premiums. On an annual basis ADM shall provide to
Solazyme a summary of its insurance vis-à-vis the Triglyceride Oil Facility.

(b) Solazyme shall secure and maintain in full force and effect throughout the
Term the following insurance coverage, at its expense: (i) commercial general
liability, including products liability and contractual liability for the
obligations under this Agreement, with limits of $5 million per occurrence, such
policy will name ADM as an additional insured, (ii) automobile liability
insurance with a combines single limit of $1 million, (iii) employers’ liability
insurance with a limit of $5 million and (vi) workers’ compensation insurance
(or its equivalent) in the amount required by the laws of the jurisdiction in
which its employees are located. Solazyme is allowed to be a licensed
self-insurer for workers compensation. From time

 

CONFIDENTIAL

 

10



--------------------------------------------------------------------------------

to time upon request of ADM, Solazyme shall furnish evidence of compliance with
such insurance requirements and the payment of any related coverage premiums.

ARTICLE 5

OPERATION OF THE TRIGLYCERIDE OIL FACILITY

5.1 Operation. ADM shall operate the Triglyceride Oil Facility with the
technical assistance of Solazyme. Subject to the limitations and conditions set
forth in Section 5.3, Solazyme shall have the option of having up to * employees
per normal operating working shift on site, with exceptions to be mutually
agreed in writing. ADM will provide mutually agreed remote access to process
data to assist in ongoing technology transfer and monitoring of operating data
and product quality. ADM shall be reimbursed for its reasonable costs of
operating the Triglyceride Oil Facility (operational labor, maintenance,
utilities, steam etc.), at * otherwise agreed to in the Operating Agreement. The
Operating Agreement shall contain an exhibit detailing the initial costs of
operations and the mechanism for adjustment of base costs.

5.2 Other Use. It is understood that equipment at the ADM Plant (other than the
Triglyceride Oil Facility, except as provided in Section 3.2 in connection with
the ADM Assets) may be used by multiple Third Parties. To protect the use of
such assets by such Third Parties, ADM and Solazyme will develop procedures for
access to the ADM Plant by Solazyme personnel, including, but not limited to
access rights, prohibited areas, signing of confidentiality agreements, and
other agreed upon procedures. Such procedures may in unusual and limited
circumstances require Solazyme employees to operate remotely for brief periods.

5.3 Visitation. Each individual seeking access to the ADM Plant on Solazyme’s
behalf will be required to sign an ADM-provided individual confidentiality
agreement, substantially in the form of Exhibit B. Access to the ADM Plant may
be limited as ADM deems necessary to maintain the confidentiality of ADM and
other companies that may be utilizing the ADM Plant; provided, however, that
such limitations shall not prevent Solazyme employees from access to the
Triglyceride Oil Facility to provide technical assistance and monitor its
operations. Solazyme may from time to time bring Third Party visitors to view
the Triglyceride Oil Facility for the purpose of supporting the sale of products
made at the Triglyceride Oil Facility, and/or to conduct other Solazyme business
such as production audits or investor relations. Such visits will be conducted
in accordance with all applicable policies, including but not limited to
confidentiality policies, of ADM applicable to the ADM Plant, and such visits
will be subject to the advance permission of ADM, such permission not to be
unreasonably withheld, conditioned or delayed.

5.4 Dextrose/Corn Syrup Supply. In conjunction with entry into this Agreement
and the Operating Agreement, the Parties will enter into the Dextrose/Corn Syrup
Supply Agreement wherein ADM will agree to provide, and Solazyme will agree to
purchase, dextrose/corn syrup from ADM. The Dextrose/Corn Syrup Supply Agreement
shall have an initial calendar year 2013 corn processing fee of *, * as
described therein, and other reasonable and customary terms, including promptly
crediting back the full value of co-products obtained during corn processing
according to the norms of the corn wet milling industry. The

 

CONFIDENTIAL

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

11



--------------------------------------------------------------------------------

Dextrose/Corn Syrup Supply Agreement shall terminate with the termination of the
Operating Agreement.

5.5 Commodity Risk Management. ADM shall provide access to corn pricing
information, trading, and forward pricing instruments for corn through its
existing trading infrastructure. Such market information will be provided in
line with current ADM practices for similar customers purchasing dextrose/corn
syrup.

ARTICLE 6

OPTION TO EXPAND COLLABORATION TO PHASE 3

6.1 Option to Expand Collaboration. Subject to the limitations in this Article
6, Solazyme shall have an option (the “Phase 3 Option”) to cause the Parties to
expand the nameplate capacity of the Triglyceride Oil Facility to 40,000 MT/year
of triglyceride oil, or an equivalent amount of dried biomass, through the use
of the applicable ADM Phase 3 Assets. The Phase 3 Option may be exercised by
Solazyme at any time during the * of this Agreement. The Phase 3 Option may be
exercised by Solazyme during the * of the first term of this Agreement (i) in
conjunction with the Right of First Refusal or (ii) if the applicable ADM Phase
3 Assets are not being used by ADM or a Third Party. The Phase 3 Option may be
exercised by Solazyme * only if the applicable ADM Phase 3 Assets are not being
used by ADM or a Third Party or subject to a definitive agreement for such use.
This option may be exercised by delivery of a notice (the “Option Exercise
Notice”) to ADM informing ADM of (i) Solazyme’s exercise of the Phase 3 Option,
and (ii) the applicable * anticipated to be required.

6.2 Expansion Assets. Subject to the conditions in this Article 6, upon exercise
of the Phase 3 Option, ADM will make available the use of *, and associated
infrastructure (collectively, the “ADM Phase 3 Assets”). Notwithstanding
anything to the contrary, the Phase 3 Option shall not include *, or assets not
specifically identified as ADM Phase 3 Assets in this Section 6.2. At its sole
cost, Solazyme may install additional downstream equipment as described in
Section 6.3 at the ADM Plant (or make arrangements to provide such downstream
processing at a Third Party processor) to match the expanded * capacity of the
Triglyceride Oil Facility (the “Triglyceride Oil Facility Expansion”).

6.3 Build-Out/Operation of Additional Capacity. Upon exercise of the Phase 3
Option, the build-out of the Triglyceride Oil Facility Expansion, if any, shall
be conducted in a manner substantially similar to the build-out described in
Sections 4.1, 4.2 and 4.3. The Parties will use commercially reasonable efforts
to complete the build-out and have the expanded Triglyceride Oil Facility ready
to produce commercial quantities of triglyceride oils, or a dry biomass
intermediate, within * of the date of the Option Exercise Notice and ADM will
provide the cooperation, access and assistance described in Section 4.6. The
Operating Agreement shall also be automatically amended upon such exercise to
include the operations of the additional capacity. The Dextrose/Corn Syrup
Supply Agreement shall be amended upon such exercise to accommodate the need for
an increased amount of feedstock to utilize the expanded capacity as set forth
in the Dextrose/Corn Syrup Supply Agreement. It is understood that the pricing
terms contained within the Dextrose/Corn Syrup Supply Agreement for the terms
after the initial term

 

CONFIDENTIAL

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

12



--------------------------------------------------------------------------------

of this Agreement will be subject to normal commercially accepted escalation
factors for multi-year contracting that are customary in the corn wet milling
industry.

6.4 Conditions of Exercise. During the * of the first term of this Agreement,
Solazyme may only exercise the Phase 3 Option (i) in conjunction with the Right
of First Refusal or (ii) if the applicable ADM Phase 3 Assets are not being used
by ADM or a Third Party. The Phase 3 Option may be exercised by Solazyme during
the * only if the applicable ADM Phase 3 Assets are not being used by ADM or a
Third Party. In exercising the Phase 3 Option, Solazyme shall elect to
compensate ADM for use of the ADM Phase 3 Assets as set forth in either
Section 6.5(a) or Section 6.5(b).

6.5 ADM Compensation for Use of the ADM Phase 3 Assets.

(a) Solazyme may elect to pay ADM, for use of the ADM Phase 3 Assets, a use fee
* per year and a use fee * of * per year (which fees include use of applicable
incidental ADM Phase 3 Assets to utilize such equipment).

(b) It is anticipated that payment for the additional * will be based on a
mechanism whereby the *. ADM will enter into the Expanded Collaboration provided
that Solazyme can demonstrate a mutually satisfactory business case. In a
mutually satisfactory business case, it is anticipated that ADM would be likely
to receive at least * of additional compensation for the use of *, based upon
operational run rates, and Solazyme will have demonstrated clear potential to
exceed * with known contracts or expressions of interest to purchase the
resulting triglyceride oils.

6.6 Right of First Refusal. For years * of the first term of this Agreement,
before ADM enters into an agreement with a Third Party to utilize the ADM Phase
3 Assets, ADM will first offer the use of the ADM Phase 3 Assets to Solazyme at
the lesser of (i) the terms and conditions offered by the Third Party, or
(ii) equivalent terms and conditions to those provided in Sections 3.6, 3.7 and
3.8 (with compensation set at *) (the “Right of First Refusal”). Solazyme shall
have sixty (60) days from receipt of written notice from ADM (which will include
the relevant Third Party terms and conditions) during which to accept or reject
such offer. If Solazyme does not accept such offer within the 60-day period, ADM
shall be free to accept the Third Party offer to use the applicable ADM Phase 3
Assets. This Right of First Refusal will expire at the end of the first term of
this Agreement.

6.7 ADM Use of the ADM Phase 3 Assets. Notwithstanding anything to the contrary
in this Agreement, ADM shall be able to utilize the ADM Phase 3 Assets described
in Article 6 for its own use until Solazyme has committed to make payment to
utilize the ADM Phase 3 Assets.

ARTICLE 7

EXPANSION OF COLLABORATION INTO PHASE 4

7.1 Expansion to 100,000 MT/Year Capacity. During Phase 2 and/or Phase 3, the
Parties will seek to develop a mutually satisfactory business case to expand the
nameplate

 

CONFIDENTIAL

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

13



--------------------------------------------------------------------------------

capacity of the Triglyceride Oil Facility beyond 40,000 MT/year of triglyceride
oil, or an equivalent amount of dry biomass, to a potential nameplate capacity
of up to 100,000 MT/year of triglyceride oil, or an equivalent amount of dry
biomass, or some intermediate amount as may be agreed on by the Parties. If the
Parties develop a mutually satisfactory business case, the Parties will conduct
customary engineering, capital use and other studies required to justify an
expansion of the Triglyceride Oil Facility. The studies conducted will be
subject to each Party’s independent authorization and due diligence processes.

ARTICLE 8

CERTAIN COVENANTS AND OBLIGATIONS

8.1 Bio-Product. During the first two (2) years of the initial term of this
Agreement, Solazyme may offer bio-product (biomass) from the Triglyceride Oil
Facility for sale to ADM, provided the following occur: *. Any capital required
to off-load, convey, blend, store, and otherwise handle such biomass will be the
responsibility of Solazyme. For biomass purchased by ADM, Solazyme will be paid
a purchase price to be negotiated in good faith between the Parties *. The
Parties shall in good faith attempt to enter into a Bio-Product Purchase/Sale
Agreement reflecting the term set forth in this Section 8.1, as well as other
reasonable and customary purchase/sale terms, as soon as practicable after the
Effective Date.

8.2 No Liens or Encumbrances. ADM shall keep and maintain the ADM Assets free
and clear of all encumbrances that would impair or disrupt the productive use of
such assets under the Operating Agreement. With respect to the Solazyme
Downstream Assets, ADM acknowledges Solazyme’s ownership of and, subject to
restrictions contained in this Agreement, right to recover the Solazyme
Downstream Assets, and agrees to keep such property free and clear of all rights
and claims of ownership or interest by ADM and/or any third parties. ADM shall
defend, at its expense, and pay all attorney fees and costs of, all actions
commenced against Solazyme and the Solazyme Downstream Assets for the
enforcement of any such lien resulting from the action of ADM or work done at
the request of ADM, not permitted under the Collaboration Agreements or without
the consent of Solazyme.

ARTICLE 9

MATERIAL TRANSFER

9.1 Materials; Limited Use.

(a)Transfer of Materials. In the course of the conduct of the activities
described in the Collaboration Agreements, a Party or one of its Affiliates (the
“Transferring Party”) may transfer to the other Party or one of its Affiliates
(the “Recipient”), chemical or biological materials (e.g., microbes, products of
microbe conversion such as triglyceride oils, biomass, etc.). The provisions of
this Agreement, including Articles 10, 12 and 15, shall apply to such materials,
as well as to any progeny or modifications thereof (original materials, progeny
and modified materials are collectively referred to as “Transferred Materials”).

 

CONFIDENTIAL

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

14



--------------------------------------------------------------------------------

(b) Limited Rights. The Recipient agrees not to (a) use the Transferred
Materials received from the Transferring Party for any purpose other than to
conduct the Collaboration activities for which they were provided, or attempt to
(b) determine the sequence of, modify, or otherwise duplicate or substantially
reproduce any of the Transferred Materials.

(c) Results. The Recipient will promptly disclose to the Transferring Party any
data generated, summaries, and conclusions generated in connection with any use,
testing and evaluation of the Transferred Materials (“Results”). The Results,
and related reports, shall be deemed to be Confidential Information subject to
the terms of Article 15.

(d) Transfer. The Recipient may distribute portions of the Transferred Materials
to any of its Affiliates or any contractor or agent providing services to the
Recipient in the ordinary course of business (each, an “Authorized Transferee”),
but may not otherwise distribute any of the Transferred Materials to any Third
Party without the written consent of the Transferring Party; provided, however,
that a Recipient shall require any Authorized Transferee to which it intends to
distribute any portion of the Transferred Materials to undertake written
obligations limiting transfer and use at least as stringent as those set forth
in this Section 9.1. Notwithstanding the foregoing, ADM may not distribute any
algae strain to a Third Party without the prior consent of Solazyme.

(e) Nature of Transferred Materials. The Recipient acknowledges that the
Transferred Materials may be experimental in nature and may have unknown
characteristics and therefore agrees to use prudence and reasonable care in the
use, handling, storage, transportation and disposition and containment of the
Transferred Materials. The Transferring Party shall inform the Recipient of any
handling hazards of which the Transferring Party is aware regarding the original
Transferred Materials provided by the Transferring Party. Further, at the time
of delivery, the Transferring Party will provide to the Recipient a MSDS for
such Transferred Materials, if applicable.

ARTICLE 10

LICENSES

10.1 Solazyme License to ADM. Subject to the terms and conditions of this
Agreement, Solazyme hereby grants to ADM a non-exclusive, royalty-free license
to use Solazyme Background Technology, New Technology and Operational Technology
solely to conduct its activities under this Agreement and the other
Collaboration Agreements.

10.2 ADM License to Solazyme. Subject to the terms and conditions of this
Agreement, ADM hereby grants to Solazyme and its Affiliates, a non-exclusive,
royalty-free license to use ADM Background Technology solely to conduct its
activities under this Agreement and the other Collaboration Agreements and to
use, offer for sale and sell products manufactured in the Triglyceride Oil
Facility for any and all uses.

10.3 Exempted Process Designs. The Parties agree that during the Term, ADM may
define certain proprietary process technology equipment designs that shall not
be re-used by Solazyme in other plants using Solazyme Background Technology
without first obtaining a license

 

CONFIDENTIAL

 

15



--------------------------------------------------------------------------------

from ADM. Such proprietary process technology equipment designs (“Exempted
Process Designs”) will be defined by ADM and memorialized in separate appendixes
substantially as set forth in Appendix C of the Phase 1 Agreement.
Notwithstanding the foregoing, Solazyme will not be required to obtain a license
from ADM with respect to process technology equipment designs already in use or
contemplated for use by Solazyme, or freely available from a Third Party.

ARTICLE 11

PAYMENTS

11.1 Invoices. The Parties will issue invoices for any payment or reimbursement
required from the other Party pursuant to this Agreement, and the applicable
Party shall pay the amount due within * of receipt of invoice. Such invoices
shall be accompanied by sufficient back-up documentation to support each such
payment. Notwithstanding the foregoing, payments required pursuant to the
Operating Agreement shall be paid as set forth in the Operating Agreement, and
payments required pursuant to the Dextrose/ Corn Syrup Supply Agreement shall be
paid as set forth in the Dextrose/ Corn Syrup Supply Agreement.

11.2 Payment Method; Late Payments.

(a) All payments due under this Agreement shall be made by bank wire transfer in
immediately available funds to a bank account designated by the applicable
Party. All payments shall be made in Dollars and shall be non-creditable and
non-refundable. Any payments that are not paid on the date such payments are due
under this Agreement shall bear interest at the lesser of (i) the rate of
interest published on the due date of such payment (or the first Business Day
thereafter if the due date is not a Business Day) by THE WALL STREET JOURNAL, as
being the six (6) month London Interbank Offered Rate (LIBOR) plus * or (ii) the
maximum rate permitted by law in the jurisdiction such payments are due, in each
case calculated on the number of days such payment is delinquent. Nothing in
this Section shall prejudice any other rights or remedies available to either
Party hereunder or at law or equity.

(b) Notwithstanding the forgoing, if Solazyme has more than * in undisputed
invoiced payments that are past due, ADM shall have the right to suspend
services under the Collaboration Agreements. Solazyme shall have * from the day
ADM has notified Solazyme of its decision to suspend services to cure all
delinquent amounts. Solazyme’s failure to cure within the aforementioned period
shall be considered a Material Breach. This Article 11 does not apply to
payments made pursuant to Sections 3.6, 3.8, and 3.9.

ARTICLE 12

INVENTIONS AND PATENTS

12.1 Ownership.

(a) Background Technology. As between the Parties, each Party retains ownership
of its own Background Technology.

 

CONFIDENTIAL

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

16



--------------------------------------------------------------------------------

(b) New Technology and Operational Technology. As between the Parties, Solazyme
shall solely own all New Technology and Operational Technology.

12.2 Assignment. ADM hereby assigns to Solazyme all its right, title and
interest in and to the New Technology and the Operational Technology, and all
patents, copyrights, and other intellectual property rights therein. Upon the
request of Solazyme, ADM shall promptly execute all applications, assignments
and other instruments necessary for Solazyme to obtain, perfect, evidence, or
sustain such proprietary rights. Nothing under this Section 12.2 shall be
construed as a requirement that ADM disclose its proprietary or trade secret
information to Solazyme, unless in the opinion of a patent counsel agreed to
between the Parties, such disclosure is deemed necessary to fulfill the written
description requirements under United States patent law for a patent application
filed on the New Technology or Operational Technology. ADM hereby agrees that
Solazyme shall be entitled to specific performance of ADM’s obligations under
this Section 12.2, as well as such further relief as may be granted by a court
of competent jurisdiction.

12.3 Patent Prosecution.

(a) Solazyme. As between the Parties, Solazyme shall have the right, at its sole
discretion and cost, to prepare, file, prosecute and maintain, all patent
applications and patents with respect to (i) the Solazyme Background Technology,
(ii) the New Technology and (iii) the Operational Technology, and to conduct any
interferences, re-examinations, reissues, oppositions or requests for patent
term extension or governmental equivalents thereto.

(b) ADM. As between the Parties, ADM shall have the right, at its sole
discretion and cost, to prepare, file, prosecute and maintain, all patent
applications and patents with respect to the ADM Background Technology, and to
conduct any interferences, re-examinations, reissues, oppositions or requests
for patent term extension or governmental equivalents thereto.

(c) Cooperation. The Parties shall each, at its own expense, reasonably
cooperate with and help the other Party in connection with its activities under
this Section 12.3, at the requesting Party’s request, including the execution of
any assignment documents or other actions necessary to vest ownership as set
forth in Section 12.1.

12.4 Enforcement.

(a) Solazyme. As between the Parties, Solazyme shall have the sole right, but
not the obligation, at its sole cost, to take legal action to enforce or defend
any declaratory action or counterclaim with respect to any Patents contained in
(i) the Solazyme Background Technology, (ii) the New Technology and (iii) the
Operational Technology, and to settle any such action. Solazyme shall retain all
recoveries or awards relating to such infringing activity or proceedings.

(b) ADM. As between the Parties, ADM shall have the sole right, but not the
obligation, at its sole cost, to take legal action to enforce or defend any
declaratory action or counterclaim with respect to any Patents contained in the
ADM Background Technology, and to

 

CONFIDENTIAL

 

17



--------------------------------------------------------------------------------

settle any such action. ADM shall retain all recoveries or awards relating to
such infringing activity or proceedings.

(c) Cooperation. Each Party agrees to render such reasonable help in connection
with enforcement activities described in this Section 12.3 as the enforcing
Party may request. Except as otherwise agreed, costs of maintaining any such
action shall be paid by and any recoveries shall belong to the Party bringing
the action.

12.5 Common Interest Disclosures. With regard to any information or opinions
disclosed pursuant to the Phase 1 Agreement, this Agreement or any other
Collaboration Agreement by one Party to the other Party regarding intellectual
property or technology owned by Third Parties or either Party (or their
respective Affiliates), the Parties agree that they have a common legal interest
in determining whether, and to what extent, Third Party intellectual property
rights may affect the conduct of the Collaboration and the development
activities contemplated under the Phase 1 Agreement, this Agreement and the
other Collaboration Agreements, and have a further common legal interest in
defending against any actual or prospective Third Party claims based on
allegations of misuse or infringement of intellectual property rights relating
to the conduct of the Collaboration and the development activities contemplated
under the Phase 1 Agreement, this Agreement and the other Collaboration
Agreements. All information and materials will be treated as protected by the
attorney-client privilege, the work product privilege, and any other privilege
or immunity from discovery that may otherwise be applicable. By sharing any such
information and materials, neither Party intends to waive or limit any privilege
or immunity from discovery that may apply to the shared information and
materials. Neither Party shall have the authority to waive any privilege or
immunity on behalf of the other Party without the other Party’s prior written
consent, nor shall the waiver of privilege or immunity resulting from the
conduct of one Party be deemed to apply against the other Party.

ARTICLE 13

TRANSFER/CHANGE OF CONTROL

13.1 Solazyme Change in Control. If Solazyme is subject to a Change in Control:

(a) All payments due pursuant to this Agreement shall be henceforth made to ADM
in cash only (i.e. no payments may be made, in whole or in part, in stock).

(b) At the election of ADM, the ability to exercise the Phase 3 Option (if it
has not already been exercised) shall terminate.

(c) At the election of ADM, the ability to progress into Phase 4 shall
terminate.

13.2 Solazyme Change in Control by a Restricted Company. If Solazyme is subject
to a Change in Control by a Restricted Company of ADM, ADM shall have the right,
but not the obligation, to terminate this Agreement as provided in this
Section 13.1.

 

CONFIDENTIAL

 

18



--------------------------------------------------------------------------------

(a) If Solazyme reasonably believes that it may be subject to a Change in
Control by a Restricted Company of ADM, Solazyme shall inform ADM in writing and
ADM shall have thirty (30) days to elect to terminate this Agreement, after
which its ability to terminate the Agreement due to the Change in Control shall
expire.

(b) If ADM elects to terminate the Agreement pursuant to this Section 13.2, and
Solazyme has invested over * of installed equipment capital at the ADM Plant *
if the Phase 3 Option has been exercised), ADM shall pay to Solazyme (or its
successor) a fee of * (* if the Phase 3 Option has been exercised). If Solazyme
has invested less than * of installed equipment capital at the ADM Plant (* if
the Phase 3 Option has been exercised), ADM shall not pay any fees upon election
to terminate pursuant to this Section 13.2.

13.3 ADM Transfers to, and/or Change in Control by a Restricted Company. If ADM
transfers the ADM Plant (or the ADM assets included in the Triglyceride Oil
Facility) to a Restricted Company of Solazyme, or ADM is subject to a Change in
Control by a Restricted Company of Solazyme, Solazyme shall have the right, but
not the obligation, to terminate this Agreement as provided in this
Section 13.3.

(a) Solazyme shall have thirty (30) days to elect to terminate this Agreement
from the later to occur of (i) the closing of the transfer of the ADM Plant (or
the ADM assets included in the Triglyceride Oil Facility) to a Restricted
Company of Solazyme, or a Change in Control of ADM to a Restricted Company of
Solazyme or (ii) notice from ADM that such a transaction has occurred.

(b) If Solazyme elects to terminate the Agreement pursuant to this Section 13.3,
ADM shall pay to Solazyme a fee of * (* if the Phase 3 Option has been
exercised).

13.4 Non-Restricted Company Plant Transfers and/or Change in Control. If ADM
transfers the ADM Plant (or the ADM Assets included in the Triglyceride Oil
Facility) to an entity that is not a Restricted Company of Solazyme, or ADM is
subject to a Change in Control by an entity that is not a Restricted Company of
Solazyme, Solazyme shall have the right, but not the obligation, to terminate
this Agreement by written notice to ADM provided within thirty (30) days of the
later to occur of (i) the closing of the applicable transaction and (ii) notice
from ADM that such a transaction has occurred.

ARTICLE 14

REPRESENTATIONS AND WARRANTIES

14.1 Mutual Representations and Warranties. As of the Effective Date, ADM hereby
makes the following representations and warranties to Solazyme, and Solazyme
hereby make the following representations and warranties to ADM:

(a) It is a company duly organized, validly existing and in good standing under
the laws of the jurisdiction in which it is organized. It has all requisite
corporate power and authority to own its respective properties and to carry on
its respective business as conducted as of the date of this Agreement and as
proposed to be conducted in this Agreement and in the

 

CONFIDENTIAL

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

19



--------------------------------------------------------------------------------

other Collaboration Agreements. It is duly licensed or qualified to transact
business and is in good standing in each jurisdiction wherein the character of
the property owned or leased, or the nature of the activities conducted, make
such licensing or qualification necessary, except where the failure to be so
licensed or qualified would not have a material adverse effect on its business
or properties. It has the requisite power and authority to execute, deliver and
perform its obligations under this Agreement and the other Collaboration
Agreements.

(b) All corporate action on the part of it, its officers, directors and equity
holders necessary for the authorization, execution and delivery of this
Agreement and the other Collaboration Agreements, and the performance of all
obligations hereunder and thereunder, have been taken, and this Agreement and
each of the other Collaboration Agreements, when executed and delivered by it,
shall constitute valid and legally binding obligations of it, enforceable
against it in accordance with their terms except to the extent that (i) such
enforcement may be subject to bankruptcy, insolvency, reorganization, moratorium
or other similar laws now or hereafter in effect relating to creditor’s rights
generally and (ii) the remedy of specific performance or injunctive and other
forms of equitable relief may be subject to equitable defenses and to the
discretion of the court before which any proceeding therefore may be brought.

(c) The execution, delivery and performance of this Agreement and each of the
other Collaboration Agreements (with or without the giving of notice, the lapse
of time or both), and the consummation of the transactions contemplated hereby,
(i) do not require the consent of any Third Party; (ii) do not conflict in any
material respect with, result in a material breach of, or constitute a material
default under, its organizational documents or any other material contract or
agreement to which it is a party or by which it may be bound or affected;
(iii) do not violate in any material respect any provision of Applicable Law or
any order, injunction, judgment or decree of any government authority by which
it may be bound, or (iv) require any regulatory filings or other actions to
comply with the requirements of Applicable Law, except as otherwise set forth in
this Agreement. It is not a party to, nor is it bound by, any agreement or
commitment that prohibits the execution and delivery of this Agreement, any
other Collaboration Agreement or the consummation of the transactions
contemplated hereby or thereby.

(d) No insolvency proceedings of any character, including bankruptcy,
receivership, reorganization, composition or arrangement with creditors,
voluntary or involuntary, affecting it are pending or threatened, and it has not
made any assignment for the benefit of creditors or taken any action in
contemplation of, or that would constitute the basis for, the institution of
such insolvency proceedings.

(e) There is no action, suit, proceeding or investigation pending or threatened
against it that questions the validity of this Agreement, any other
Collaboration Agreement, or its ability to consummate the transactions
contemplated hereby and thereby. It is not in violation of any Applicable Law in
respect of the conduct of its business or the ownership of its properties, which
violation would have a material adverse effect on its business or the ownership
of its properties related to this Agreement or any other Collaboration
Agreement.

 

CONFIDENTIAL

 

20



--------------------------------------------------------------------------------

14.2 ADM Representation and Warranties. ADM hereby represents and warrants to
Solazyme that, as of the Effective Date:

(a) The ADM Assets are in good condition and are appropriate for the use for
which the ADM Assets were originally designed, except for normal wear and tear.

(b) ADM is in peaceful and undisturbed possession of the land underlying the ADM
Plant.

(c) The ADM Plant is being operated in compliance with all Applicable Law.

(d) ADM and/or its Affiliates owns the ADM Background Technology licensed under
this Agreement, and has no knowledge and has received no claim ADM Background
Technology as may be applied to New Technology or Operational Technology would
infringe the intellectual property or ownership rights of any Third Party.

(e) ADM possesses the full legal right, authority and power to enter into this
Agreement and to grant the licenses to Solazyme set forth herein, and that no
consent or approval is required in connection therewith.

(f) There is no existing or, to the best of ADM’s knowledge, information and
belief, threatened litigation concerning the ownership or use of the ADM
Background Technology licensed under this Agreement.

(g) ADM has not sold, transferred, granted any licenses, or otherwise conveyed
any rights to any Third Party that would conflict with the terms and conditions
set forth in this Agreement.

(h) In the fulfillment of its obligations under this Agreement, ADM is not, to
the best of its knowledge, information and belief violating, infringing or
misappropriating any rights, including any contract, statutory or intellectual
property rights or any confidentiality rights of any Person.

14.3 Solazyme Representations and Warranties. Solazyme hereby represents and
warrants to ADM as follows:

(a) Any shares issued by Solazyme to ADM pursuant to Section 3.6 or the exercise
of warrants issued by Solazyme to ADM pursuant to Section 3.9 (the “Shares”)
(i) will not be “restricted securities” within the meaning of Rule 144(a)(3)
under the Securities Act of 1933, as amended, because the Shares will be issued
pursuant to an effective registration statement, and (ii) will be registered on
a national securities exchange at the time of issuance.

(b) The subsequent sale by ADM of any Shares in accordance with a written
trading plan pursuant to Rule 10b-5-1(c) under the Securities Exchange Act of
1934, as amended, will not violate any corporate policy of Solazyme or other
rules or regulations of Solazyme applicable to ADM or its Affiliates.

 

CONFIDENTIAL

 

21



--------------------------------------------------------------------------------

14.4 Additional Solazyme Representations and Warranties. Solazyme hereby
represents and warrants to ADM that, as of the Effective Date:

(a) Solazyme and/or its Affiliates owns the Solazyme Background Technology
licensed under this Agreement, and has no knowledge and has received no claim
that the products or Solazyme Background Technology used to manufacture the
products contemplated under this Agreement would infringe the intellectual
property or ownership rights of any Third Party.

(b) Solazyme possesses the full legal right, authority and power to enter into
this Agreement and to grant the licenses to ADM set forth herein, and that no
consent or approval is required in connection therewith.

(c) There is no existing or, to the best of Solazyme’s knowledge, information
and belief, threatened litigation concerning the ownership or use of the
Solazyme Background Technology licensed under this Agreement.

(d) Solazyme has not sold, transferred, granted any licenses, or otherwise
conveyed any rights to any Third Party that would conflict with the terms and
conditions set forth in this Agreement.

(e) In the fulfillment of its obligations under this Agreement, Solazyme is not,
to the best of its knowledge, information and belief violating, infringing or
misappropriating any rights, including any contract, statutory or intellectual
property rights or any confidentiality rights of any Person.

ARTICLE 15

CONFIDENTIALITY

15.1 Confidentiality Obligations. All information disclosed by one Party or its
Affiliates to the other Party or its Affiliates pursuant to this Agreement, the
Confidentiality Agreement, the Phase 1 Agreement or any other Collaboration
Agreement shall be the “Confidential Information” of the Party who disclosed it
(or the Party whose Affiliate disclosed it) for all purposes hereunder. Each
Party agrees that, during the Term and for seven (7) years thereafter, such
Party shall, and shall ensure that its Affiliates and its and their respective
officers, directors, employees and agents shall, keep completely confidential
(using at least the same standard of care as it uses to protect proprietary or
confidential information of its own, but in no event less than reasonable care)
and not publish or otherwise disclose and not use for any purpose except as
expressly permitted hereunder, any Confidential Information or materials
furnished to it by the other Party or its Affiliates (including know-how of the
disclosing Party or its Affiliates). The foregoing obligations shall not apply
to any information disclosed by a Party or its Affiliates hereunder to the
extent that the receiving Party can demonstrate with competent evidence that
such Confidential Information:

(a) was already known to the receiving Party or its Affiliates, other than under
an obligation of confidentiality to the disclosing Party, at the time of
disclosure;

 

CONFIDENTIAL

 

22



--------------------------------------------------------------------------------

(b) was generally available to the public or otherwise part of the public domain
at the time of its disclosure to the receiving Party or its Affiliates;

(c) became generally available to the public or otherwise part of the public
domain after its disclosure and other than through any act or omission of the
receiving Party or its Affiliates in breach of the Confidentiality Agreement,
the Phase 1 Agreement and/or this Agreement;

(d) was subsequently lawfully disclosed to the receiving Party or its Affiliates
by a Third Party other than in contravention of a confidentiality obligation of
such Third Party to the disclosing Party or its Affiliates; or

(e) was developed or discovered by employees of the receiving Party or its
Affiliates who had no access to the Confidential Information of the disclosing
Party or its Affiliates.

Specific information shall not become exempt from the obligations herein merely
because it is embraced by general information within any of the exceptions
according to Section 15.1(a) – (e) above. Combinations of parts of information
are not exempt from the obligations herein if any of the exceptions of
Section 15.1(a) – (e) applies only to such parts but not to their combination.

A receiving Party shall notify the disclosing Party immediately upon discovery
of any unauthorized use or disclosure of Confidential Information or any other
breach of this Article 15 by the receiving Party or its Affiliates, and shall
cooperate with the disclosing Party and its Affiliates in every reasonable way
to help the disclosing Party and its Affiliates regain possession of such
Confidential Information and to prevent its further unauthorized use.

15.2 Authorized Disclosure. A Party or its Affiliates may disclose the
Confidential Information belonging to the other Party or its Affiliates to the
extent such disclosure is reasonably necessary in the following instances:

(a) regulatory filings with any governmental authority necessary for the
activities contemplated under this Agreement or any other Collaboration
Agreement;

(b) disclosure required by applicable securities laws and regulations (including
Nasdaq rules); provided, however, that the disclosure therein is limited to the
extent necessary, as determined by securities counsel for the Party seeking to
make such disclosure, and provided such Party endeavors to obtain confidential
treatment of any disclosed information to the extent allowed under Applicable
Law;

(c) in connection with the performance of this Agreement or any other
Collaboration Agreement, to Affiliates, sub licensees, research collaborators,
employees, consultants, subcontractors or agents, each of whom prior to
disclosure must be bound by similar obligations of confidentiality at least
equivalent in scope to those set forth in this Article 15; or

(d) in connection with litigation to which a Party is a party or otherwise as
required by valid court order or legal process; provided, however, that such
Party gives the

 

CONFIDENTIAL

 

23



--------------------------------------------------------------------------------

disclosing Party advance notice of such required disclosure, limits the
disclosure to that actually required as determined by counsel for the Party
seeking to make such disclosure, and cooperates in any other Party’s attempts to
obtain a protective order or confidential treatment of the information required
to be disclosed.

15.3 Confidentiality of Agreement Terms. The Parties acknowledge that the terms
of the Phase 1 Agreement, this Agreement and the other Collaboration Agreements
shall be treated confidentially as Confidential Information of both Parties.
Notwithstanding the foregoing, (a) such terms may be disclosed by a Party in the
context of a potential transaction to bankers and potential financing sources,
investment bankers, investors and potential investors, licensees, potential
licensees, acquirers or potential acquirers, and their respective advisors, each
of whom prior to disclosure must be bound by similar obligations of
confidentiality at least equivalent in scope to those set forth in this Article
15, (b) terms reasonably required for a party to evaluate the use of the ADM
Assets that are subject to Solazyme’s Right of First Refusal contained in
Section 6.7 may be disclosed by ADM to the relevant party and (c) a copy of this
Agreement may be filed by a Party with the U.S. Securities and Exchange
Commission (“SEC”) if required by applicable securities laws and regulations, as
determined by securities counsel for the Party seeking to make such filing. In
connection with any such filing, such Party shall endeavor to obtain
confidential treatment of economic and trade secret information, research and
development information, and other competitively sensitive information of each
Party, to the extent allowed, as reasonably determined by securities counsel for
the Party seeking to make such disclosure. Notwithstanding anything to the
contrary, a Party may not disclose any Confidential Information of the other
Party to any of the other Party’s Restricted Companies without prior
authorization from the other Party.

ARTICLE 16

INDEMNIFICATION

16.1 Indemnification. Each Party (an “Indemnitor”) hereby agrees to indemnify,
defend and hold harmless the other Party and each such Party’s respective
Affiliates and such Party’s and its Affiliates’ respective officers, directors,
employees and agents (each, an “Indemnitee”) from and against any and all
Damages arising out of, connected with or related to any Third Party claims to
the extent arising out of (i) the breach of the Indemnitor’s obligations under
this Agreement or (ii) any breach of the Indemnitor’s representations or
warranties in this Agreement; except in any such case to the extent that such
claims arise out of the negligence or willful misconduct of an Indemnitee.

16.2 Procedure. If an Indemnitee intends to claim indemnification under
Section 16.1, such Indemnitee shall promptly notify the Indemnitor in writing of
any claim for indemnification, and, except as otherwise expressly provided in
this Agreement, the Indemnitor shall have control of the defense and/or
settlement thereof using counsel reasonably acceptable to the Indemnitee.
However, if the Indemnitee believes (based on the advice of outside counsel)
that due to potential conflicts of interest between the Indemnitee and the
Indemnitor, representation of the Indemnitee by the Indemnitor’s counsel would
be inappropriate, the

 

CONFIDENTIAL

 

24



--------------------------------------------------------------------------------

Indemnitee may select separate counsel and the Indemnitor shall be responsible
for the costs of such representation of the Indemnitee. Under all other
circumstances, the Indemnitee may, in its sole discretion, participate in any
such proceeding with separate counsel of its choice, at its own expense. The
foregoing indemnity obligation shall not apply to amounts paid by the Indemnitee
in settlement of any claim if such settlement is effected by the Indemnitee
without the consent of the Indemnitor, which consent shall not be unreasonably
withheld, delayed or conditioned. At the Indemnitor’s request and expense, the
Indemnitee and its employees and agents shall provide reasonable cooperation to
the Indemnitor and its legal representatives in the investigation of, and
preparation for, the defense against any action, claim or liability covered by
this indemnification. The Indemnitor shall not enter into any settlement or
consent to an adverse judgment in any such claim, demand, action or other
proceeding that admits any wrongdoing on the part of the Indemnitee or its
officers, directors, employees or agents, or that imposes additional obligations
(financial or otherwise) on the Indemnitee, without the prior express written
consent of the Indemnitee, which consent shall not be unreasonably withheld,
conditioned or delayed.

16.3 Limitation on Liability. EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
SECTION 16.3, NO PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR ANY INDIRECT,
INCIDENTAL, CONSEQUENTIAL, RELIANCE OR SPECIAL DAMAGES SUFFERED BY THE OTHER
PARTY (INCLUDING DAMAGES FOR HARM TO BUSINESS, LOST REVENUES, LOST SAVINGS OR
LOST PROFITS SUFFERED BY SUCH PARTY), WHETHER IN CONTRACT, WARRANTY, STRICT
LIABILITY, TORT OR OTHERWISE, INCLUDING NEGLIGENCE OF ANY KIND, WHETHER ACTIVE
OR PASSIVE, AND REGARDLESS OF WHETHER THE POSSIBILITY THAT SUCH DAMAGES COULD
RESULT WAS KNOWN. NOTWITHSTANDING THE FOREGOING, (A) THE ABOVE LIMITATIONS SHALL
NOT APPLY IN THE EVENT OF DAMAGES ARISING OUT OF A BREACH OF THE NON-DISCLOSURE
AND NON-USE OBLIGATIONS UNDER ARTICLE 15 OR UNAUTHORIZED EXPLOITATION OF THE
OTHER PARTY’S INTELLECTUAL PROPERTY RIGHTS BEYOND THAT LICENSED UNDER ARTICLE
10, AND (B) NOTHING IN THIS SECTION 16.3 IS INTENDED TO LIMIT ANY PARTY’S
OBLIGATIONS UNDER SECTION 16.1 IN RELATION TO AMOUNTS PAID TO A THIRD PARTY.

ARTICLE 17

TERM; TERMINATION

17.1 Term. The term of this Agreement shall commence on the Effective Date and
shall continue in full force until the * anniversary of the Effective Date,
unless (i) extended pursuant to Section 17.2, (ii) extended by mutual agreement,
(iii) earlier terminated as provided in Section 17.3 or (iv) earlier terminated
upon the mutual consent of Solazyme and ADM (such period during which this
Agreement remains in full force and effect, the “Term”).

17.2 Extension Options.

(a)This Agreement will renew for up to * additional * year terms at the election
of Solazyme. This Agreement will renew for a * additional * year term upon the
mutual

 

CONFIDENTIAL

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

25



--------------------------------------------------------------------------------

agreement of Solazyme and ADM. All of the renewals provided in this
Section 17.2(a) will be on substantially the same terms as in place at the
conclusion of the initial term (including the warrant vesting terms set forth in
Section 3.9), except that the yearly capital fee shall * in the second renewal
(if any) and * in the * renewal (if any).

(b) If the Phase 3 Option is exercised and the Triglyceride Oil Facility
Expansion is completed (i) during the * renewal term, this Agreement will renew
for * additional * year term (thus a total of *-year renewal terms) and
(ii) during the * renewal term, this Agreement will renew for * additional *
year term (thus a total of *-year renewal terms), in each case, at the election
of Solazyme. All of the renewals provided in this Section 17.2(b) will be on the
same terms as in place at the conclusion of the initial term (including the
warrant vesting terms set forth in Section 3.9) as to the first 20,000 MT/year
of capacity, except that the yearly capital fee shall be *. Notwithstanding the
above, the total years of operation of this Agreement cannot exceed * years. The
fees for the 20,000 MT/year of capacity corresponding to the Triglyceride Oil
Facility Expansion shall be as per Section 6.5.

(c) In the case of all of the renewals provided in this Section 17.2
establishment of updated operating costs schedules for the manufacturing process
and other amendments will be made as necessary to the Operating Agreement as set
forth in the Operating Agreement and/or the Dextrose/Corn Syrup Supply Agreement
as set forth in the Dextrose/Corn Syrup Supply Agreement.

17.3 Early Termination.

(a) By ADM.

(i) This Agreement may be terminated by ADM for Solazyme’s:

(A) Material Breach of this Agreement (after Solazyme is provided a period of *
days in which to cure such Material Breach).

(B) For material violations by Solazyme of policies and/or laws promulgated by
the Environmental Protection Agency (EPA) and/or Food and Drug Administration
(FDA) related to the activities described in this Agreement.

(C) Material violations of the Foreign Corrupt Practices Act (FCPA) by Solazyme
that may affect ADM, the Triglyceride Oil Facility and/or the ADM Plant’s
operations.

(ii) This Agreement may be terminated by ADM as provided in Section 13.2 (Change
in Control).

(b) By Solazyme.

(i) This Agreement may be terminated by Solazyme for ADM’s:

(A)Material Breach of this Agreement (after ADM is provided a period of * days
in which to cure such Material Breach).

 

CONFIDENTIAL

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

26



--------------------------------------------------------------------------------

(B) Material violations by ADM of Applicable Law relating to the Triglyceride
Oil Facility and/or its operation.

(C) Material violations by ADM of policies and/or laws promulgated by the
Environmental Protection Agency (EPA) and/or Food and Drug Administration (FDA)
related to the activities described in this Agreement.

(D) Material violations of the Foreign Corrupt Practices Act (FCPA) by ADM that
may affect Solazyme, the Triglyceride Oil Facility and/or Solazyme’s operations
related to the ADM Plant and the Triglyceride Oil Facility.

(ii) This Agreement may be terminated by Solazyme *, upon * prior notice by
Solazyme.

(iii) This Agreement may be terminated by Solazyme as provided in Section 13.3
and Section 13.4 (Transfer/Change in Control).

(c) Other Early Termination. This Agreement shall terminate as provided in
Section 3.6(b).

(d) Termination of Collaboration Agreements. This Agreement shall terminate
concurrently with the termination of the Operating Agreement (other than a
termination pursuant to Section 16(b)(iii) thereof) and/or the Dextrose/Corn
Syrup Agreement.

17.4 Certain Effects of Termination. Upon termination or expiration of this
Agreement:

(a) ADM shall stop all work using the Transferred Material, the Material or the
Modified Material (each as defined in the Phase 1 Agreement), or any Solazyme
Background Technology, New Technology or Operational Technology.

(b) Each Party shall promptly return to the disclosing Party (or destroy and
provide the disclosing Party with a certificate of destruction) all relevant
records and materials in its possession or control containing or comprising the
disclosing Party’s Confidential Information and to which the Party does not
retain rights hereunder; provided, however, that each Party shall be entitled to
retain copies of the other Party’s Confidential Information to the extent
necessary to comply with applicable regulatory obligations and shall be entitled
to retain one copy of the other Party’s Confidential Information for archival
purposes, and the obligations of Article 14 shall continue beyond termination
with respect to any such retained Confidential Information.

(c) The Collaboration Agreements shall terminate as specified in such
agreements.

(d)ADM shall refund pro rata to Solazyme any annual payments made pursuant to
Section 3.6 for time periods after the effective date of the termination.

 

CONFIDENTIAL

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

27



--------------------------------------------------------------------------------

(e) Any and all claims and payment obligations that accrued prior to the date of
such termination shall survive such termination or expiration.

(f) For terminations initiated by Solazyme, or terminations by ADM provided for
in Article 13, the Parties will in good faith negotiate appropriate arrangements
in order to fulfill supply obligations of Solazyme relating to products being
produced at the Triglyceride Oil Facility. Such transitional arrangements shall
include, if requested by Solazyme, * of continued manufacturing at the
Triglyceride Oil Facility with fees and costs payable as per the terms of this
Agreement on a pro-rated basis for the year in which a termination occurs.
Notwithstanding anything to the contrary, ADM shall not be obligated to assist
Solazyme in fulfilling supply obligations unless all amounts due ADM are paid in
full.

17.5 Building Expansion. Should a termination of this Agreement occur, ADM will
retain ownership of the building expansion constructed for the Solazyme
Downstream Assets and, if necessary, ADM will allow and make reasonable
accommodation to Solazyme, for the removal of the Solazyme Downstream Assets.

17.6 Solazyme Downstream Assets Removal and Restoration. Upon termination or
expiration of this Agreement, Solazyme shall have the right to remove the
Solazyme Downstream Assets from the ADM Plant. In connection with such removal,
Solazyme shall bear the cost to remove the assets and to restore the site where
the assets had been located to safe operating condition. For purposes hereof,
“safe operating condition” means covering holes with material such as diamond
plate, terminating steam and electrical hookups in a safe manner and other
similar efforts triggered by physical removal of the Solazyme Downstream Assets,
all in accordance with customary industry practice and all applicable building
codes. ADM shall reasonably cooperate with Solazyme with regard to the actions
contemplated under this Section 17.6 and shall not require Solazyme or its
agents to secure a surety bond or otherwise require any security deposit or
other financial instrument in connection with the removal of the Solazyme
Downstream Assets, or the restoration of the Triglyceride Oil Facility to “safe
operating condition”.

(a) Notwithstanding anything to the contrary, upon termination of this Agreement
for any reason, ADM shall retain title to all Solazyme Downstream Assets that
become appurtenances to ADM Assets, regardless of whether any portion of such
assets and appurtenances were paid for by Solazyme. For the purposes of this
Section 17.6(a), “appurtenances” shall include items such as piping,
instrumentation, electrical, instrument air, etc. but shall not include major
equipment such as *, holding tanks, sterilization equipment, etc.

17.7 Survival. The provisions of Sections 3.3(b), 3.10, 10.3, 13.2(b), 13.3(b),
17.4, 17.5, 17.6, 17.7 and 18.1, and Articles 1, 9, 11, 12, 15, 16 and 19, and
Exhibit A as applicable, shall survive the expiration or termination of this
Agreement for any reason.

ARTICLE 18

DISPUTE RESOLUTION

 

CONFIDENTIAL

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

28



--------------------------------------------------------------------------------

18.1 Negotiation. In the event of any controversy or claim arising out of,
relating to or in connection with any provision of this Agreement, or the rights
or obligations of the Parties hereunder, the Parties shall try to settle their
differences amicably between themselves. Either Party may initiate such informal
dispute resolution by sending written notice of the dispute to the other Party,
and within ten (10) days after such notice appropriate representatives of
Solazyme and ADM shall meet for attempted resolution by good faith negotiations.
If such representatives are unable to resolve promptly such disputed matter, it
shall be referred to the Chief Executive Officer of Solazyme and to the
President-Corn Processing of ADM. If such personnel are unable to resolve such
dispute, the Parties may pursue resolution through other means.

ARTICLE 19

MISCELLANEOUS

19.1 Notice.

(a) All notices, requests, demands and other communications that are required or
may be given pursuant to the terms of this Agreement shall be in writing and
shall be deemed delivered (i) on the date of delivery when delivered by hand on
a Business Day during normal business hours or, if delivered on a day that is
not a Business Day or after normal business hours, then on the next Business
Day, (ii) on the date of transmission when sent by facsimile transmission during
normal business hours on a Business Day with telephone confirmation of receipt
or, if transmitted on a day that is not a Business Day or after normal business
hours, then on the next Business Day, (iii) on the second Business Day after the
date of dispatch when sent by a reputable courier service that maintains records
of receipt or (iv) ten (10) Business Days after the date of dispatch when sent
by first class or airmail letter; provided, however, that, in any such case,
such communication is addressed as provided in the immediately following
paragraph (b).

(b) All notices, requests, demands and other communications that are required or
may be given pursuant to the terms of this Agreement shall be addressed as
follows:

if to ADM, to:

Archer-Daniels-Midland Company

4666 Faries Parkway

Decatur, Illinois 62526

Attn: President – Corn Processing

Telephone: *

Facsimile: *

with a copy to:

Archer-Daniels-Midland Company

4666 Faries Parkway

Decatur, Illinois 62526

Attn: General Counsel

 

CONFIDENTIAL

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

29



--------------------------------------------------------------------------------

Telephone: *

Facsimile: *

or to such other addresses as ADM may designate in a written notice to Solazyme;
and

if to Solazyme to:

Solazyme, Inc.

225 Gateway Boulevard

South San Francisco, CA 94080

Attn: General Counsel

Telephone: *

Facsimile: *

or to such other address as Solazyme may designate in a written notice to ADM.

19.2 Remedies for Breach. The rights and remedies herein expressly provided are
cumulative and not exclusive of any other rights or remedies that any Party
would otherwise have at law, in equity, by statute or otherwise.

19.3 Relationship of the Parties. Nothing in this Agreement is intended or shall
be deemed to constitute a partnership, agency or employer-employee relationship
between the Parties. No Party shall incur any debts or make any commitments for
any other non-Affiliated Party.

19.4 Assignment. Except as expressly provided in Article 13, neither this
Agreement nor any interest hereunder shall be assignable, nor any other
obligation delegable, by a Party without the prior written consent of the other
Party; provided, however, that a Party may assign or otherwise transfer this
Agreement without such prior written consent (a) to any parent, Affiliate,
subsidiary or (b) to any successor in interest by way of merger, sale of equity,
or sale of all or substantially all of its assets provided that such successor
agrees in writing to be bound by the terms of this Agreement as if it were the
transferring Party and provided that such transfer complies with Article 13, if
applicable. This Agreement shall be binding upon the successors and permitted
assigns of the Parties. Any assignment or other transfer not in accordance with
this Section 19.4 shall be void.

19.5 Further Assurances. Each Party agrees to execute, acknowledge and deliver
such further instruments and to do all such other reasonable acts as may be
necessary or appropriate in order to carry out the purposes and intent of this
Agreement.

19.6 Force Majeure. No Party shall be liable to the other Party for failure or
delay in the performance of any of its obligations under this Agreement for the
time and to the extent such failure or delay is caused by acts of god,
earthquake, fire, flood, drought, war, accident, explosion, breakdowns or labor
trouble; embargoes or other import or export restrictions; shortage of or
inability to obtain energy, equipment, transportation or feedstock; or good
faith compliance with any regulation, direction or request (whether valid or
invalid) made by any governmental authority or any other reason that is beyond
the control of the respective Party.

 

CONFIDENTIAL

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

30



--------------------------------------------------------------------------------

The Party affected by force majeure shall provide the other Party with full
particulars thereof as soon as it becomes aware of the same (including its best
estimate of the likely extent and duration of the interference with its
activities) and shall use commercially reasonable efforts to overcome the
difficulties created thereby and to resume performance of its obligations as
soon as practicable.

19.7 Governing Law; Consent to Jurisdiction; Venue. This Agreement shall be
governed by and construed in accordance with the laws of the State of New York,
without giving effect to conflict of laws principles. The Parties hereby
irrevocably and unconditionally (i) consent to submit to the exclusive
jurisdiction of the courts of the State of New York and the courts of the United
States of America located in New York, New York for any actions, suits or
proceedings arising out of or relating to this Agreement and the transactions
contemplated hereby and agrees not to commence any action, suit or proceeding
relating thereto except in such courts, (ii) agrees that service of any process,
summons, notice or document by United States registered or certified mail, to a
Party’s address in effect pursuant to Section 19.1 shall be effective service of
process for any action, suit or proceeding brought in any such court,
(iii) waives any objection to personal jurisdiction and the laying of venue of
any action, suit or proceeding arising out of this Agreement or the transactions
contemplated hereby in such courts, and (iv) waives and agrees not to plead or
claim in any such court that any such action, suit or proceeding brought in any
such court has been brought in an inconvenient forum. Notwithstanding the
foregoing, (a) a Party shall be entitled to seek injunctive or similar relief in
the courts of any jurisdiction to protect such Party’s rights and interests
ancillary to such litigation, and (b) any action between the Parties regarding
the infringement and/or validity of any non-U.S. Patent may be brought by either
Party in any court or tribunal having jurisdiction over the Parties and such
patent matters outside the U.S.

19.8 Tolling of Time Periods. In the event that a controversy or claim has been
raised and is in the process of dispute resolution in accordance with Article
18, any applicable time period governing the underlying controversy or claim set
forth in this Agreement or in any other Collaboration Agreement shall be tolled
pending the outcome of the resolution process, after which the time period shall
again begin to run.

19.9 Severability. When possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under Applicable Law,
but if any provision of this Agreement is held to be prohibited by or invalid
under Applicable Law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement. The Parties shall make a good faith effort to replace the invalid or
unenforceable provision with a valid one that conforms as nearly as possible
with the original intent of the Parties.

19.10 Third Party Beneficiaries. Except for the rights of Indemnitees set forth
in Article 16, all rights, benefits and remedies under this Agreement are solely
intended for the benefit of the Parties and their permitted assigns, and no
Third Party shall have any rights whatsoever to (i) enforce any obligation
contained in this Agreement; (ii) seek a benefit or remedy for any breach of
this Agreement; or (iii) take any other action relating to this Agreement under
any legal theory, including but not limited to, actions in contract, tort
(including but not

 

CONFIDENTIAL

 

31



--------------------------------------------------------------------------------

limited to negligence, gross negligence and strict liability), or as a defense,
setoff or counterclaim to any action or claim brought or made by either of the
Parties.

19.11 Fees; Brokers. Except as set forth herein or in one of the Collaboration
Agreements, each Party shall bear its own legal fees and expenses in connection
with this Agreement and the transactions contemplated herein. Each Party
represents and warrants to the other Party that it has not engaged or been
involved with any broker or finder in connection with the Agreement or the
transactions contemplated herein, and each Party agrees to indemnify and hold
the other Party harmless from and against any broker’s, finder’s or similar fees
for which it is responsible.

19.12 Advice of Counsel. Each Party has consulted counsel of their choice
regarding this Agreement, and each Party acknowledges and agrees that this
Agreement shall not be deemed to have been drafted by one Party or another and
shall be construed accordingly.

19.13 Entire Agreement; Amendments. This Agreement (including the Exhibits), the
other Collaboration Agreements, the Confidentiality Agreement, the MTA and the
Phase 1 Agreement, taken together, collectively represent the entire
understanding and agreement among the Parties with respect to the subject matter
of and the transactions contemplated by such agreements. The provisions of this
Agreement shall be construed within the four corners of this Agreement;
provided, however, that reasonable efforts shall be made to interpret and give
full force and effect to the provisions of this Agreement in a manner that is
not inconsistent with the interpretation given to the relevant provisions of the
other Collaboration Agreements, the Confidentiality Agreement, the MTA and/or
the Phase 1 Agreement, and that gives full force and effect to all relevant
provisions of such agreements in their entirety. No modification or amendment of
any provision of this Agreement shall be valid or effective unless made in
writing and signed by a duly authorized officer of each Party.

19.14 Waiver. The failure or delay of a Party to enforce or to exercise, at any
time for any period of time, any provisions hereof or any right or remedy
hereunder shall not be construed as a waiver of such provision or right or
remedy or of the right of such Party thereafter to enforce or exercise the same;
provided, however, that such right or remedy is not time-barred or otherwise
precluded by Applicable Law or by a writing expressly waiving such right or
remedy and signed by that Party seeking to assert such right or remedy. The
written waiver by the other Party of a breach of any term or provision of this
Agreement by a Party shall not be construed as a waiver of any subsequent
breach.

19.15 Translation. This Agreement is in the English language only, which
language shall be controlling in all respects, and all versions hereof in any
other language shall be for accommodation only and shall not be binding upon the
Parties. All communications and notices to be made or given pursuant to this
Agreement, and any dispute proceeding related to or arising hereunder, shall be
in the English language. If there is a discrepancy between any translation of
this Agreement and this English language version of this Agreement, this English
language version of this Agreement shall prevail.

19.16 Export, Import and Regulatory Laws. Notwithstanding anything to the
contrary contained herein, all obligations of the Parties and their Affiliates
are subject to prior

 

CONFIDENTIAL

 

32



--------------------------------------------------------------------------------

compliance with U.S. export regulations and any other Applicable Law. By way of
example and not of limitation, each Party shall conduct all activities
contemplated by this Agreement in compliance with the Foreign Corrupt Practices
Act and any similar Applicable Law that: (a) prohibit offering payments to
government officials in order to obtain or retain business or to secure an
improper advantage; and (b) require that all transactions be accurately
reflected in books and records. Each of the Parties shall each use its
reasonable efforts to obtain such approvals for its own activities. Each Party
shall cooperate with the other Party and shall provide help to the other Party
as reasonably necessary to obtain any required approvals.

19.17 Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original, but all of which shall constitute one and
the same instrument. Signature pages received by facsimile transmission or PDF
shall be deemed the same as signature pages with original signatures.

[Signature page follows.]

 

CONFIDENTIAL

 

33



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Strategic Collaboration
Agreement as of the day and year first above written.

 

ARCHER-DANIELS-MIDLAND COMPANY By:  

/s/ Domingo Lastra

 

Name: Domingo Lastra

Title: Corporate Officer, VP

SOLAZYME, INC. By:  

/s/ Jonathan Wolfson

 

Name: Jonathan Wolfson

Title: CEO

Signature page to Strategic Collaboration Agreement

 

CONFIDENTIAL

 

34



--------------------------------------------------------------------------------

EXHIBIT A

DEFINED TERMS

“ADM Assets” means *, and associated equipment and assets as originally designed
for * will be dedicated for the purposes of the Triglyceride Oil Facility. A *
and utility systems and equipment will be available to support the operation of
the dedicated assets but may be operated on a shared basis.

“ADM Background Technology” means any Technology owned, invented or created by
or on behalf of ADM or any of its Affiliates without use of Solazyme’s
Confidential Information (i) prior to the Effective Date and independent of any
agreement with Solazyme, or (ii) at any time after the Effective Date and
independent of this Agreement and any other agreement with Solazyme.

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly Controlling, Controlled by or under common Control with such Person.
As used in this definition, “Control” means the possession of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise,
but only during such time as such power exists.

“Applicable Law” means any applicable constitution, treaty, statute, rule,
regulation, ordinance, order, directive, code, interpretation, judgment, decree,
injunction, writ, determination, award, permit, license, authorization,
directive, requirement or decision of or by government authorities.

“Asset Availability” shall mean the time that the Triglyceride Oil Facility is
available and ready to run. When calculating the percentage of Asset
Availability, the denominator shall be 365 days, and the numerator shall be 365
days less the time that the Triglyceride Oil Facility is not available and ready
to run for any of the reasons listed below:

*

Credit will be given for usage problems that reduce but do not completely stop
production (eg. a * breakdown that reduces but does not stop throughput at the
facility).

Specifically excluded from the above is time when equipment is not available due
to planned upgrades or modifications agreed by the Parties.

“Business Day” means any day other than a Saturday or Sunday on which federal or
state-chartered banks located in New York, New York are open for the conduct of
ordinary commercial banking business.

“Change in Control” shall mean the occurrence of any of the following: (a) any
consolidation or merger of either (i) Solazyme or its ultimate parent, or
(ii) ADM or its ultimate

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Exhibit A – Page 1



--------------------------------------------------------------------------------

parent (each of Solazyme or its ultimate parent or ADM or its ultimate parent
being the “Acquired Party”) with or into any Third Party, or any other corporate
reorganization involving a Third Party, in which those Persons or entities that
are stockholders of the Acquired Party immediately prior to such consolidation,
merger or reorganization directly or indirectly own less than fifty percent
(50%) of the surviving entity’s voting power immediately after such
consolidation, merger or reorganization; (b) a change in the legal or beneficial
ownership of fifty percent (50%) or more of the voting securities of the
Acquired Party (whether in a single transaction or series of related
transactions) where, immediately after giving effect to such change, the legal
or beneficial owner directly or indirectly of more than fifty percent (50%) of
the voting securities of the Acquired Party is a Third Party; or (c) the sale,
transfer, lease, license or other disposition to a third party of all or
substantially all of the assets of an Acquired Party in one or a series of
related transactions.

“Damages” shall mean all claims, demands, actions, causes of action,
assessments, losses, investigations, proceedings, damages, penalties, fines,
costs, payments, expenses and judgments, including interest and penalties and
reasonable attorneys’ fees, disbursements and expenses.

“Manufacturing Commencement Date” shall mean the date of completion of the first
* after construction and commissioning of the Triglyceride Oil Facility.

“Material Breach” shall be interpreted using relevant common law and/or judicial
interpretation. Once Solazyme invests over * of installed equipment capital at
the ADM Plant, Material Breach shall mean (i) failure of Solazyme to make
payments as set forth in Sections 3.10 and 11.2(b) or (ii) material breach by a
Party of any of Articles 8, 9 or 15.

“New Technology” means any new designs and/or Technology generated or derived
from the combination of ADM Background Technology and Solazyme Background
Technology as a result of the performance of any of the activities contemplated
by the Phase 1 Agreement, this Agreement or any of the other Collaboration
Agreements.

“Operational Technology” means all Technology associated with operational
improvements made by the combined ADM/Solazyme operating team to the Solazyme
process for the production and isolation of triglyceride oils, including any
processing of a microbe used for microbe-based catalysis, fermentation processes
involved in microbe-based catalysis and any method or process for separating,
recovering and/or extracting any material from any biomass that results from
microbe-based catalysis; in each case, strictly limited to the use of such
Technology in conjunction with Solazyme Background Technology.

“Patents” means (a) all national, regional and international patents and other
indicia of ownership of an invention granted by any governmental authority,
including utility patents, design patents, utility models, petty patents,
inventors certificates and plant patents; (b) all applications for any of the
foregoing, including divisional, continuations, continuations-in-part,
provisionals, converted provisionals, and continued prosecution applications;
and (c) any and all

 

* Certain information on this page has been omitted and filed separately with
the Securities and Exchange Commission. Confidential treatment has been
requested with respect to the omitted portions.

 

Exhibit A – Page 2



--------------------------------------------------------------------------------

extensions or restorations by existing or future extension or restoration
mechanisms, including revalidations, reissues, re-examinations and extensions
(including any supplementary protection certificates and the like) of the
foregoing (described in clauses (a) and (b)).

“Person” means any human being, organization, general partnership, limited
partnership, corporation, limited liability company, joint venture, trust,
business trust, association, governmental entity or other legal entity.

“Restricted Company” means:

(a) For ADM, any company listed in the first chart on Exhibit C or any Affiliate
of any company listed on the first chart on Exhibit C. For the avoidance of
doubt, the companies listed on the first chart on Exhibit C and their Affiliates
are significant global processors of grains and seeds. ADM may propose, from
time to time, the addition to the first chart on Exhibit C of other companies
that are significant global processors of grains and seeds, and Solazyme shall
not unreasonably withhold its consent to such addition. Solazyme may propose,
from time to time, the deletion from the first chart on Exhibit C of companies
that are no longer significant global processors of grains and seeds, and ADM
shall not unreasonably withhold its consent to such deletion.

(b) For Solazyme, any company listed in the second chart on Exhibit C or any
Affiliate of any company listed on the second chart on Exhibit C. For the
avoidance of doubt, the companies listed on the second chart on Exhibit C and
their Affiliates have significant Technology and/or businesses associated with
microbe-based catalysis. Solazyme may propose, from time to time, the addition
to the second chart on Exhibit C of other companies that have significant
Technology and/or businesses associated with microbe-based catalysis and ADM
shall not unreasonably withhold its consent to such addition. ADM may propose,
from time to time, the deletion from the second chart on Exhibit C of companies
that are no longer in existence or that no longer have significant Technology
and/or businesses associated with microbe-based catalysis, and Solazyme shall
not unreasonably withhold its consent to such deletion.

“Solazyme Background Technology” means any Technology, including the Transferred
Materials, Solazyme’s conversion Technology, and Solazyme’s extraction
Technology, and intellectual property rights with respect thereto owned,
invented or created by or on behalf of Solazyme or any of its Affiliates without
use of ADM’s Confidential Information (i) prior to the Effective Date and
independent of any agreement with ADM, or (ii) at any time after the Effective
Date and independent of this Agreement and any other agreement with ADM.

“Stock” means publicly traded common stock of Solazyme or publicly traded stock
of its successor.

“Collaboration Agreements” means, collectively: (a) this Agreement; (b) the
Operating Agreement to be entered into by and between ADM and Solazyme (the
“Operating

 

Exhibit A – Page 3



--------------------------------------------------------------------------------

Agreement”) and (c) the Dextrose/Corn Syrup Supply Agreement to be entered into
by and between ADM and Solazyme (the “Dextrose/Corn Syrup Supply Agreement”).

“Technology” means all technical, scientific and other know-how and information,
trade secrets, knowledge, technology, means, methods, processes, practices,
formulas, instructions, skills, techniques, procedures, experiences, ideas,
technical help, designs, drawings, assembly procedures, computer programs,
apparatuses, specifications, data, results and other material, manufacturing
procedures, test procedures, and purification and isolation techniques (in each
case whether or not confidential, proprietary, patented or patentable) in
written, electronic or any other form now known or hereafter developed, and all
other discoveries, developments, inventions (in each case, whether or not
confidential, proprietary, patented or patentable), and tangible embodiments of
any of the foregoing, and all related intellectual property rights.

“Third Party” means any Person other than Solazyme, any Solazyme Affiliate, ADM,
any ADM Affiliate, and their respective permitted successors and assigns.

Additional Definitions. Each of the following terms shall have the meaning
defined in the corresponding sections of this Agreement indicated below:

 

Term

 

Section Reference

Agreement

  Preamble

Effective Date

  Preamble

ADM

  Preamble

Solazyme

  Preamble

Confidentiality Agreement

  Recitals

MTA

  Recitals

ADM Plant

  Recitals

Collaboration

  Recitals

ADM Assets

  Recitals

Phase 1 Agreement

  Recitals

Phase 1

  Recitals

Solazyme Downstream Assets

  Recitals

Triglyceride Oil Facility

  Recitals

Phase 2

  Recitals

Initial Collaboration

  Recitals

Phase 3

  Recitals

Expanded Collaboration

  Recitals

Party

  1.2

Dollar

  1.2

MT

  1.2

Steering Committee

  2.6

VWAP

  3.7(d)

ADM Professional Services

  4.1

 

Exhibit A – Page 4



--------------------------------------------------------------------------------

Term

 

Section Reference

Start-Up Target Date

  4.3

Phase 3 Option

  6.1

Option Exercise Notice

  6.1

ADM Phase 3 Assets

  6.2

Triglyceride Oil Facility Expansion

  6.2

Right of First Refusal

  6.6

Transferring Party

  9.1(a)

Recipient

  9.1(a)

Transferred Materials

  9.1(a)

Results

  9.1(c)

Authorized Transferee

  9.1(d)

Exempted Process Design

  10.3

Shares

  14.3(a)

Confidential Information

  15.1

SEC

  15.3

Indemnitor

  16.1

Indemnitee

  16.1

Term

  17.1

Control

  Definition of Affiliate

Acquired Party

  Definition of Change in Control

Operating Agreement

  Definition of Collaboration Agreements

Dextrose/Corn Syrup Supply Agreement

  Definition of Collaboration Agreements

Additional Definitions in Operating Agreement. Capitalized terms used in this
Agreement but not defined anywhere herein (including the Exhibits) shall have
the meaning ascribed to them in the Operating Agreement.

 

Exhibit A – Page 5